Exhibit 10.1

Execution Version

CONSENT AND WAIVER AGREEMENT

dated as of

August 6, 2020

among

International Paper Company

Graphic Packaging Holding Company

GPI Holding III, LLC,

and

Graphic Packaging International Partners, LLC

 



--------------------------------------------------------------------------------

Table of Contents

 

       Page  

Article 1

 

Redemption

 

1.1

 

Redemption

     1  

1.2

 

Tax Matters

     2  

1.3

 

Closing

     3  

1.4

 

Closing Conditions

     3  

Article 2

 

Representations and Warranties of IP

 

2.1

 

Existence; Power and Authority

     3  

2.2

 

Authorization

     4  

2.3

 

No Conflicts

     4  

2.4

 

Title

     4  

Article 3

 

Representations and Warranties of the Parent Parties

 

3.1

 

Existence; Power and Authority

     4  

3.2

 

Authorization

     4  

3.3

  No Conflicts      4  

3.4

 

Sufficient Funds

     4  

Article 4

 

Miscellaneous

 

4.1

 

Termination

     5  

4.2

 

Further Assurances

     5  

4.3

 

Expenses

     5  

4.4

 

Survival

     5  

4.5

 

Amendments and Waivers

     5  

4.6

 

Assignment; Binding Agreement

     5  

4.7

 

No Third Party Beneficiaries

     5  

4.8

 

Entire Agreement

     5  

4.9

 

Severability

     5  

4.10

 

Counterparts

     6  

4.11

 

Governing Law; Waiver of Jury Trial; Jurisdiction; Specific Performance

     6  

4.12

 

Notices

     6  

4.13

 

Interpretation

     7  

 

 

ii



--------------------------------------------------------------------------------

CONSENT AND WAIVER AGREEMENT

This Consent and Waiver Agreement, dated as of August 6, 2020 (this
“Agreement”), is made by and among Graphic Packaging International Partners, LLC
(f/k/a Gazelle Newco LLC), a Delaware limited liability company (the “Company”),
Graphic Packaging Holding Company, a Delaware corporation (“Parent”), GPI
Holding III, LLC, a Delaware limited liability company and wholly owned indirect
subsidiary of Parent (“Gazelle Holdco” and, together with the Company and
Parent, the “Parent Parties”), and International Paper Company, a New York
corporation (“IP” and, together with the Parent Parties, the “Parties”).
Capitalized terms used but not defined herein have the meanings given to such
terms in the Exchange Agreement (as defined below).

WHEREAS, Parent, the Company, Gazelle Holdco and IP are party to the Exchange
Agreement, dated January 1, 2018 (the “Exchange Agreement”);

WHEREAS, Gazelle Holdco and IP are members of the Company and together with
Parent are party to the Amended and Restated Limited Liability Company Agreement
of the Company, dated as of January 1, 2018 (the “Operating Agreement”);

WHEREAS, Parent, the Company, Gazelle Holdco and IP are party to the Tax
Receivable Agreement, dated as of January 1, 2018 (the “Tax Receivable
Agreement”);

WHEREAS, pursuant to the Exchange Agreement and as set forth in this Agreement,
IP will deliver a Notice of Exchange to exchange a number of Common Units equal
to (i) $250 million divided by (ii) the Agreed VWAP (as defined below) (rounded
down to the nearest whole Common Unit) (the “Units”) in the Company;

WHEREAS, IP and the Parent Parties have entered into this Agreement to provide
for the redemption of the Units (the “Redemption”).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

Article 1

REDEMPTION

1.1 Redemption.

(a) On the terms and subject to the conditions set forth in this Agreement, at
the Closing (as defined below), IP shall sell and transfer to the Company, and
the Company shall redeem from IP the Units. The price of each Unit shall be
equal to the VWAP for the Common Stock for the ten consecutive Trading Days
immediately prior to delivery of the Notice of Exchange (the “Calculation
Period”) calculated in accordance with Section 1.1(b) below (the “Agreed VWAP”).



--------------------------------------------------------------------------------

(b) IP hereby agrees to transmit its Notice of Exchange for the Units no later
than 11:59 p.m. Eastern Time on August 7, 2020; provided that (i) if IP
transmits its Notice of Exchange to the Parent Parties prior to 5:00 p.m.
Eastern Time on August 7, 2020, August 7, 2020 shall not be included in the
Calculation Period for purposes of calculating the Agreed VWAP and (ii) if IP
transmits its Notice of Exchange to the Parent Parties at 5:00 p.m. Eastern Time
or later on August 7, 2020, August 7, 2020 shall be included in the Calculation
Period for purposes of calculating the Agreed VWAP. If IP fails to deliver a
Notice of Exchange prior to 12:00 a.m. Eastern Time on August 8, 2020, IP shall
be deemed to have delivered a Notice of Exchange as of such date and time.

(c) The Parties acknowledge and agree that the Redemption constitutes an
Exchange for purposes of the Exchange Agreement.

(d) Notwithstanding anything to the contrary in the Operating Agreement, the
Parties hereto agree that the Redemption shall not constitute a Distribution (as
defined in the Operating Agreement) under Section 4.01 of the Operating
Agreement that is not in accordance with each Member’s Percentage Interest (as
defined in the Operating Agreement) to the extent necessary to permit the
Redemption.

(e) Notwithstanding anything to the contrary in the Exchange Agreement, the
Parties hereby agree to waive the requirement in Section 2.02(e) of the Exchange
Agreement that Parent contribute Deliverable Common Stock to the Company or that
Gazelle Holdco contribute cash for a Cash Exchange Payment to the Company to the
extent necessary to permit the Redemption.

(f) Notwithstanding the terms of the Exchange Agreement or the Operating
Agreement (collectively, the “Transaction Agreements”), the Parties hereby agree
that the Transaction Agreements are hereby waived and amended solely to the
extent necessary to permit the Notice of Exchange as set forth herein and the
Redemption. For the avoidance of doubt, IP shall not be permitted to exercise
its right to Exchange Common Units for Common Stock pursuant to Section 2.01 of
the Exchange Agreement until the 180th consecutive day following the Redemption
Date.

1.2 Tax Matters.

(a) The Parties agree that that they will report the Redemption for U.S. federal
and all applicable state income tax purposes consistent with its form and as a
distribution governed by Section 731 of the Internal Revenue Code of 1986, as
amended (the “Code”). The Parties further agree that they will report the
Redemption as not giving rise to any taxable income or gain to IP, except to the
extent the amount of the Redemption distribution exceeds IP’s adjusted tax basis
in all of its Common Units.

(b) The Parties agree that if, at any point in time subsequent to the Redemption
IP recognizes gain under Section 731 of the Code (other than in connection with
an actual Exchange) such gain (up to the amount of the negative tax capital
account resulting from the Redemption) will be treated as recognized in
connection with an Exchange under the Exchange Agreement for purposes of the Tax
Receivable Agreement. In such event, the Basis Adjustment (as defined in the Tax
Receivable Agreement) for purposes of determining the amount payable to IP
pursuant to the Tax Receivable Agreement will be based upon the additional
amortizable and depreciable tax basis that will generate deductions allocable to
Gazelle Holdco. The Parties will cooperate in good faith to agree, as soon as
practicable, as to the amount of the IP negative tax capital account resulting
from the Redemption.

 

2



--------------------------------------------------------------------------------

1.3 Closing. The closing of the Redemption (the “Closing”) shall be held on the
third business day following the date of delivery of the Notice of Exchange,
subject to the satisfaction or waiver of the conditions set forth in Section 1.4
below (the date on which the Closing actually occurs is referred to herein as
the “Redemption Date”). At the Closing:

(a) IP shall deliver or cause to be delivered to the Company all right, title
and interest in and to the Units, free and clear of all liens, claims, security
interests and other encumbrances, together with all documentation reasonably
necessary to transfer to the Company such right, title and interest.

(b) The Company shall pay to IP an amount equal to (i) the number of Units
multiplied by (ii) the Agreed VWAP for the Units in immediately available funds
by wire transfer to an account in accordance with the instructions provided by
IP to the Company no later than two business days prior to the Closing.

(c) IP agrees to pay all stamp, stock transfer and similar duties, if any, in
connection with the Redemption.

1.4 Closing Conditions.

(a) The obligation of the Company to redeem and pay for the Units on the
Redemption Date is subject to the satisfaction or waiver of the following
conditions:

(i) that each representation and warranty made by IP in Article 2 below shall be
true and correct on and as of the Redemption Date as though made as of the
Redemption Date; and

(ii) that IP has delivered its Notice of Exchange to the Parent Parties.

(b) The obligation of IP to sell the Units on the Redemption Date is subject to
the satisfaction or waiver of the condition that each representation and
warranty made by the Parent Parties in Article 3 below shall be true and correct
on and as of the Redemption Date as though made as of the Redemption Date.

Article 2

REPRESENTATIONS AND WARRANTIES OF IP

IP hereby makes the following representations and warranties to the Company:

2.1 Existence; Power and Authority. IP has been duly incorporated and is validly
existing as a New York corporation, with full power and authority to execute and
perform its obligations under this Agreement; and all action required to be
taken for due and proper authorization, execution and delivery by it of this
Agreement and the consummation of the transaction contemplated hereby has been
duly and validly taken.

 

3



--------------------------------------------------------------------------------

2.2 Authorization. This Agreement has been duly authorized, executed and
delivered by or on behalf of IP.

2.3 No Conflicts. The execution and delivery by IP of, and the performance by IP
of its obligations under, this Agreement and the consummation by IP of the
transactions contemplated hereby, or the fulfillment by IP of such terms will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any instrument, agreement or order to which IP is a party or by
which IP is bound or infringe any law, regulation, order, rule, decree or
statute applicable to IP and are not contrary to the provisions of the
constitutional documents of IP.

2.4 Title. IP has, and on the Redemption Date will have, valid title to, or a
valid “security entitlement” within the meaning of Section 8-501 of the New York
Uniform Commercial Code in respect of, the Units free and clear of all security
interests, claims, liens, equities or other encumbrances and the legal right and
power, and all authorization and approval required by law, to enter into this
Agreement and to sell, transfer and deliver the Units or a security entitlement
in respect of such Units.

Article 3

REPRESENTATIONS AND WARRANTIES OF THE PARENT PARTIES

The Parent Parties hereby make the following representations and warranties to
IP:

3.1 Existence; Power and Authority. Each Parent Party has been duly incorporated
or organized, is validly existing and in good standing under the laws of its
respective jurisdiction of incorporation or organization, has the corporate or
other power and authority to execute and perform its obligations under this
Agreement; and all action required to be taken for due and proper authorization,
execution and delivery by it of this Agreement and the consummation of the
transaction contemplated hereby has been duly and validly taken.

3.2 Authorization. This Agreement has been duly authorized, executed and
delivered by or on behalf of the Parent Parties.

3.3 No Conflicts. The execution and delivery by the Parent Parties of, and the
performance by the Parent Parties of its obligations under, this Agreement and
the consummation by the Parent Parties of the transactions contemplated hereby,
or the fulfillment by the Parent Parties of such terms will not result in a
breach of any of the terms or provisions of, or constitute a default under, any
instrument, agreement or order to which any Parent Party is a party or by which
any Parent Party is bound or infringe any law, regulation, order, rule, decree
or statute applicable to any Parent Party and are not contrary to the provisions
of the constitutional documents of any Parent Party.

3.4 Sufficient Funds. The Company will have, as of the Redemption Date, access
to legally available funds sufficient to consummate the Redemption.

 

4



--------------------------------------------------------------------------------

Article 4

MISCELLANEOUS

4.1 Termination. This Agreement may be terminated prior to the Closing by mutual
written consent of each Parent Party and IP.

4.2 Further Assurances. Each party hereto agrees to execute and deliver, or
cause to be executed and delivered, such agreements, instruments and other
documents, and take such other actions consistent with the terms of this
Agreement, as the other party may reasonably require from time to time in order
to carry out the purposes of this Agreement.

4.3 Expenses. Each party agrees to pay its own costs and expenses associated
with this Agreement and the Redemption.

4.4 Survival. All representations and warranties contained herein or made in
writing by any party in connection herewith shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
thereby.

4.5 Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only by written agreement executed by
the parties hereto.

4.6 Assignment; Binding Agreement. This Agreement and the rights and obligations
arising hereunder shall inure to the benefit of and be binding upon the parties
hereto, and neither party may assign any of its rights or delegate any of its
obligations hereunder without the express written consent of the other party.

4.7 No Third Party Beneficiaries. Nothing in this Agreement shall convey any
rights upon any person or entity which is not a party or a successor or
permitted assignee of a party to this Agreement.

4.8 Entire Agreement. This Agreement constitutes the sole and entire agreement
among the parties with respect to the subject matter of this Agreement, and
supersedes all prior representations, agreements and understandings, written or
oral, with respect to the subject matter hereof.

4.9 Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law. To the extent that any such
provision is so held to be invalid, illegal or unenforceable, the parties shall
in good faith use commercially reasonable efforts to find and effect an
alternative means to achieve the same or substantially the same result as that
contemplated by such provision.

 

5



--------------------------------------------------------------------------------

4.10 Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original (including signatures delivered via
facsimile or electronic mail) with the same effect as if the signatures thereto
and hereto were upon the same instrument. The parties hereto may deliver this
Agreement by facsimile or by electronic mail and each party shall be permitted
to rely on the signatures so transmitted to the same extent and effect as if
they were original signatures.

4.11 Governing Law; Waiver of Jury Trial; Jurisdiction; Specific Performance.
Section 4.05 of the Exchange Agreement is hereby incorporated by reference,
mutatis mutandis.

4.12 Notices. All notices, requests, claims, demands and other communications to
be given or delivered under or by the provisions of this Agreement shall be in
writing and shall be deemed given only (i) when delivered personally to the
recipient, (ii) one Business Day after being sent to the recipient by reputable
overnight courier service (charges prepaid); provided that confirmation of
delivery is received, (iii) when sent if sent by e-mail transmission, so long as
a receipt of such e-mail is requested and received by non-automated response or
(iv) five days after being mailed to the recipient by certified or registered
mail (return receipt requested and postage prepaid). Such notices, demands and
other communications shall be sent to the parties at the following addresses (or
at such address for a party as will be specified by like notice):

 

  (a)

if to Parent, the Company or Gazelle Holdco to:

Graphic Packaging Holding Company

1500 Riveredge Parkway NW, Suite 100, 9th Floor

Atlanta, GA. 30328

Attention: Lauren Tashma

E-Mail: lauren.tashma@graphicpkg.com

with a copy to (which shall not constitute notice):

Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, GA 30309

Attention: William Scott Ortwein

Email: scott.ortwein@alston.com

 

  (b)

if to IP, to:

International Paper Company

6420 Poplar Avenue

Memphis, TN 38197

Attention: General Counsel

Email: sharon.ryan@ipaper.com

 

6



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Eric T. Juergens

Email: etjuergens@debevoise.com

Any party to this Agreement may notify any other party of any changes to the
address or any of the other details specified in this paragraph; provided that
such notification shall only be effective on the date specified in such notice
or five Business Days after the notice is given, whichever is later. Rejection
or other refusal to accept or the inability to deliver because of changed
address of which no notice was given shall be deemed to be receipt of the notice
as of the date of such rejection, refusal or inability to deliver.

4.13 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

In witness whereof, the parties have caused this Consent and Waiver Agreement to
be executed and delivered as of the date first above written.

 

INTERNATIONAL PAPER COMPANY By:  

/s/ Tim S. Nicholls

Name:   Tim S. Nicholls Title:   Senior Vice President and Chief Financial
Officer GRAPHIC PACKAGING INTERNATIONAL PARTNERS, LLC By:   GPI Holding III,
LLC, its managing member By:  

/s/ Stephen R. Scherger

Name:   Stephen R. Scherger Title:   Executive Vice President and Chief
Financial Officer GRAPHIC PACKAGING HOLDING COMPANY By:  

/s/ Stephen R. Scherger

Name:   Stephen R. Scherger Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Consent and Waiver Agreement]



--------------------------------------------------------------------------------

GPI HOLDING III, LLC

By:  

/s/ Stephen R. Scherger

Name:   Stephen R. Scherger Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Consent and Waiver Agreement]